Exhibit 10.20

 

AGREEMENT

 

AGREEMENT (“Agreement”) dated as of the 27th day of February, 2004, between BED
BATH & BEYOND, INC. (the “Employer”) and WARREN EISENBERG, individually (the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS:

 

A.                                   The Employer and the Executive are parties
to an Agreement to Terminate Split-Dollar Agreements, dated November 30, 2003,
pursuant to which certain split-dollar life insurance agreements and related
collateral assignments which provided for $30 million of life insurance coverage
were terminated (the “Split-Dollar Arrangements”);

 

B.                                     In connection with such termination the
Executive caused the Company to be paid $2,996,941, being the total amount of
premiums paid by the Employer under the Split-Dollar Arrangements.  In addition,
in connection with such termination, the Company was released from its
contractual obligation to make future premium payments. The payment and release
constitutes a substantial cost saving to the Employer; and

 

C.                                     The Employer wishes to confer a benefit
upon the Executive in substitution for the benefit previously conferred on the
Executive pursuant to the Split-Dollar Arrangements.

 

NOW, THEREFORE, in consideration of the mutual promises made by each party to
the other, and of the mutual agreements contained herein, the parties hereto
agree as follows:

 

1.                                       Recitals.  The above recitals are
incorporated herein by reference as though fully set forth at length herein.

 

2.                                       Substitute Benefit Payment .

 

(a)                                  The Employer hereby irrevocably agrees to
pay Two Million One Hundred Twenty-Five Thousand Dollars ($2,125,000) to the
Executive on the last day of the first full fiscal year of the Employer in which
the total compensation of the Executive will not result in the loss of a
deduction for federal income tax purposes for the Employer pursuant to the
provisions of Section 162(m) of the Internal Revenue Code of 1986, as amended,
or any similar or successor provision (the “Provisions”), provided that, in the
event the Provisions are changed in a manner that would result in the payments
in materially all events being nondeductible then such amount shall be paid at
such time as it would have been paid if such change in law had not been made.

 

(b)                                 Employer shall be obligated to make the
payment referred to in this Section 2 whether or not the Executive is then in
the employ of the Employer, and if not, regardless of the reason for termination
of the Executive’s employment including, without limitation, voluntary
termination, termination by the Employer for cause, and death of the Executive.

 

3.                                       Choice of Law.  This Agreement shall be
governed by the internal law of the State of New York, without reference to
principles of conflict of laws, except to the extent preempted by the Employee
Retirement Income Security Act of 1974, as amended.

 

4.                                       Unfunded Arrangement.  The payment to
the Executive under this Agreement shall be made from the general assets of the
Employer.  No person shall have any interest in any such assets by virtue of the
provisions of Section 2.  The Employer’s obligation under Section 2 shall be an
unfunded and unsecured promise to pay money in the future, and no provision
shall at any time be made with respect to segregating any assets of the Employer
for payment of any benefits due hereunder.  The Executive’s right to

 

--------------------------------------------------------------------------------


 

receive the payment from the Employer pursuant to  Section 2 shall be no greater
than the right of any unsecured general creditor of the Employer, and the
Executive shall not have nor acquire any legal or equitable right, interest or
claim in or to any property or assets of the Employer.  The Executive shall not
have any power or right to transfer, assign or otherwise encumber any part or
all of the amount payable hereunder, and any attempt to do so shall be null and
void.  The amount payable hereunder shall not be subject to attachment,
garnishment, levy, execution or other legal or equitable process.

 

5.                                       Entire Agreement.  This Agreement sets
forth the entire understanding of the parties with respect to the transaction
contemplated hereby and supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof.  This Agreement may be
amended only by a written instrument executed by the parties hereto.

 

6.                                       Miscellaneous.

 

(a)                                  All payments made hereunder shall be
subject to all taxes and withholding required by law.

 

(b)                                 This Agreement shall be binding upon, and
inure to the benefit of, the successors and permitted assigns of the parties
hereto.  This Agreement shall not be assignable by the Executive, and shall be
assignable by the Employer only to an acquirer of all or substantially all of
the assets of the Employer, provided such acquirer promptly assumes all of the
obligations hereunder in a writing delivered to the Executive.

 

(c)                                  In the event of the Executive’s death, any
amounts payable hereunder shall be paid to the Executive’s estate.

 

7.                                       Headings.  The headings of the sections
are for convenience only and shall not control or affect the meaning or
construction or limit the scope or intent of any of the provisions of this
Agreement.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year first written above.

 

ATTEST:

EMPLOYER:

 

 

 

BED BATH & BEYOND, INC.

 

 

 

 

 

 

By:

/s/ Steven H. Temares

 

 

 

Steven H. Temares, President

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Warren Eisenberg

 

 

WARREN EISENBERG, Individually

 

 

--------------------------------------------------------------------------------